TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00298-CV


                                     K. R. R., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee


                 FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
            NO. 21-1053, THE HONORABLE SHERRI TIBBE, JUDGE PRESIDING



                ORDER AND MEMORANDUM OPINION


PER CURIAM

              Appellant K.R.R., appearing pro se, seeks to appeal from the trial court’s

judgment terminating her parental rights and naming the Department as managing conservator of

her child. The notice of appeal includes a statement indicating that she “intend[s] to make an

application as an indigent citizen for a court-appointed attorney for this appeal.” However,

nothing in the record before this Court demonstrates that any indigency determination has been

made. On August 27, 2021, the Clerk of this Court sent a notice to K.R.R. stating that her

appellant’s brief was late and requesting a response by September 6, 2021. To date, no brief and

no response have been filed.

              On our own motion, we abate this appeal and remand to the trial court for further

proceedings. We instruct the trial court to determine whether K.R.R. wishes to proceed on

appeal, whether she is indigent, and whether she is entitled to the appointment of counsel to
represent her in this appeal. See In re M.S., 115 S.W.3d 534, 544 (Tex. 2003) (explaining that

“[i]n Texas, there is statutory right to counsel for indigent persons in parental-rights termination

cases” (citing Tex. Fam. Code § 107.013)).

               The trial court is also directed to hold any hearings it deems necessary to comply

with this order and require K.R.R., prior to any hearing to determine her indigence, to file

an affidavit of indigency under Rule 145(b) of the Rules of Civil Procedure. See Tex. R. Civ.

P. 145(b); Tex. Fam. Code § 107.013(d). Any hearing shall be recorded, and a supplemental

reporter’s record from these hearings shall be filed with the Clerk of this Court on or before

September 27, 2021. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days for appellate court’s

final disposition).   Should the trial court determine that K.R.R. is indigent and entitled to

appointment of counsel, the trial court is directed to appoint counsel and provide counsel’s name,

address, telephone number, and state bar number to the Clerk of this Court immediately upon

appointment. Any orders issued by the trial court, including findings of fact and conclusions of

law, shall be included in a supplemental clerk’s record and filed with the Clerk of this Court on

or before September 27, 2021.

               This appeal will be reinstated upon the date the supplemental clerk’s record is

filed with this Court or thirty days from the date of this order, whichever is later.

               It is ordered on September 13, 2021.



Before Justices Goodwin, Baker, and Smith

Abated and Remanded

Filed: September 13, 2021



                                                  2